Citation Nr: 1208688	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to November 2003 and from October 2005 to August 2007.  He also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his tinnitus claim.  However, in a May 2009 statement, the Veteran's representative asserted that he no longer wished to participate in such a hearing.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The evidence of record reflects that the Veteran has experienced tinnitus continuously since his service.  





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim of entitlement to service connection for tinnitus is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied concerning this issues as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Discussion

In the present case, it is uncontroverted that the Veteran has been diagnosed with tinnitus.  See the December 2007 VA examination report.  Moreover, as previously stated, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  As such, element (1) has been demonstrated.  

Concerning element (2), evidence of incurrence of an in-service disease or injury, the Veteran's service treatment records are devoid of any instance of complaints of or treatment for tinnitus.  However, the Veteran has asserted that he incurred noise exposure during his service.  See the Veteran's statements dated in November 2007 and March 2008 as well as the December 2007 VA examination report.  Initially, the Board notes that the Veteran engaged in combat with the enemy during a period of war, and accordingly, his statement concerning incurring in-service acoustic trauma are credible unless rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) see also Collette, supra.  In the present case, there is no evidence which rebuts the Veteran's statements concerning his in-service noise exposure.  To the contrary, the Veteran's service records reflect that he served as an infantryman, and thus, his reports of incurring noise exposure from mortar fire, small arms fire, large vehicles, aircraft and generators are sufficient to demonstrate element (2).  Id.  

With regard to element (3), evidence of a nexus between an in-service disease or injury and the Veteran's current disability, the Board notes that there is no nexus evidence of record in regard to the Veteran's tinnitus claim.  Although the December 2007 VA examiner was requested to provide a medical opinion addressing this matter, she stated that the cause of the Veteran's tinnitus was "unknown."  See the December 2007 VA examination report.  

However, the Board notes that lack of a favorable nexus opinion is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Indeed, the Veteran has asserted that he has continuously suffered from tinnitus since his service.  See the Veteran's statements dated in March 2008 and December 2008.  The December 2007 VA examination report reflects that the Veteran, who had active duty until August 2007, was diagnosed with tinnitus in 2007.  Even if this notation does not reflect that the Veteran's tinnitus had its onset during the Veteran's service, he was certainly diagnosed within the initial post-service year.  

While the medical evidence of record fails to show continuous treatment between the Veteran's second period of active service until the December 2007 VA examination report, the Veteran has asserted that he experienced tinnitus continually since his service.  The United States Court of Appeals for Veterans Claim (the Court) has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Indeed, as discussed above, the Board finds the Veteran's assertions to be both competent and credible, and there is no evidence to the contrary.  See Layno, Rucker, Jandreau and Cartwright, all supra.  

In sum, the Board concludes that the evidence of record reflects that the Veteran has continuously suffered from tinnitus since his service.  Although the medical nexus evidence in this case has been found to be inadequate, since the Board has concluded that service connection may be granted for continuity of symptomatology as per 38 C.F.R. § 3.303(b), another remand to obtain a clarifying VA medical opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In light of above, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required concerning the Veteran's low back disorder claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

As noted above, in order for service connection to be granted, there must be evidence of (1) a current disability, (2) incurrence of an in-service disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  See Hickson, Davidson and Gutierrez, all supra.  

In this case, it is uncontroverted that the Veteran complained of and sought treatment for low back pain during his service.  See a service treatment record dated on February 2, 2007.  As such, element (2) has been demonstrated.  However, the evidence of record regarding the nature and etiology of the Veteran's alleged low back disorder, elements (1) and (3), is tenuous.  

Concerning element (1), evidence of a current disability, the Board notes the Veteran's consistent complaints of low back pain.  See e.g., the Veteran's statement in November 2007, March 2008 and December 2008 as well as VA outpatient treatment records dated in November 2007 and a February 2009 statement from H.H.H., M.D.  However, as noted by the RO in the February 2009 Statement of the Case (SOC), the Court has firmly held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Indeed, x-ray testing of the Veteran's lumbar spine reflected no abnormalities in November 2007.  The December 2007 VA examiner noted the Veteran's complaints of low back pain and commented that such was "likely" a musculoligaentous strain.  See the December 2007 VA examination report.  

The Court has firmly held that medical evidence which is speculative, general, or inconclusive in nature does not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  

In light of above, it is unclear whether the Veteran has a current low back disorder.  As such, the Board concludes that the December 2007 VA examiner's statement concerning the "likely" diagnosis of a low back strain is inadequate for the purposes of deciding the Veteran's claim.  

Moreover, concerning a element (3), nexus evidence, the Board notes that the December 2007 VA examiner failed to address the matter of a possible nexus between the Veteran's alleged low back disorder and his in-service back injury.  Also, the Veteran has submitted a February 2009 statement from H.H.H., M.D., which asserts "It is more likely than not that the [Veteran's] chronic low back pain is the result of the rigors of active duty during his deployment in Iraq."  See a February 2009 statement from H.H.H., M.D.  While this statement appears to be in favor of the Veteran's claim, the Board concludes that it is also inadequate for the purposes of deciding the Veteran's claim.  Specifically, H.H.H., M.D., has provided a positive nexus statement concerning the Veteran's low back pain without a providing a diagnosed or identifiable underlying malady or condition.  As noted above, a current diagnosed disability underlying the Veteran's low back has not been established, and thus, any nexus evidence which does not provide such an underlying diagnosis of a condition or malady which is the source of the Veteran's low back pain is inadequate.  See Sanchez-Benitez, supra.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board concludes that the December 2007 VA examination report and the February 2009 statement from H.H.H., M.D., are inadequate for the purpose of adjudicating the Veteran's low back disorder claim, and the Veteran must be provided an appropriate and adequate VA examination to determine the nature and etiology of the Veteran's alleged low back disorder.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran a VA examination to determine the nature and etiology of any back disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the examiner must conduct x-ray and a magnetic resonance imaging (MRI) tests.  The examiner is requested to review the Veteran's complete VA claims file, including his service treatment records, his post-service treatment records, and his lay statements and assertions. 

Thereafter the VA examiner should address the following:  

a.  Identify all low back disorders.

b.  For each low back disorder that is identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is the result of the Veteran's service, to include his February 2, 2007, complaint of low back pain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  The notification letter advising the Veteran of the time, date, and location of the scheduled VA examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


